

February 25, 2008
 
Tri-State Title & Escrow, LLC
360 Main Street
P.O. Box 391
Washington, VA 22747
(800) 984-2155 
Attention: Johnnie L. Zarecor
 
Re: Make Good Escrow Agreement


Gentlemen:


This agreement will set forth the terms pursuant to which Entech Environmental
Technologies, Inc., a Florida corporation (the “Company”), will deposit into
escrow with you (the “Escrow Agent”) 2,000,000 shares of Series B Preferred
Stock, which are the shares defined as the Make Good Escrow Stock in that
certain securities purchase agreement (the “Purchase Agreement”), dated February
25, 2008 among the Company, Barron Partners L.P. (“Barron Partners”) and the
other investors named therein. Barron Partners and the Company shall be
collectively called “Interested Parties”.


1. The Escrow Agent agrees to hold the Make Good Escrow Stock on and subject to
the terms of this Agreement. The parties acknowledge that the Escrow Agent is
not and will not be a party to the Purchase Agreement. The Escrow Agent has and
will have no obligations under the Purchase Agreement, and the Escrow Agent’s
only obligations are those expressly set forth in this Escrow Agreement.
 
2. The Make Good Escrow Stock will be issued in the name of Tri-State Title &
Escrow, LLC, as escrow agent. The Make Good Escrow Stock shall not have any
voting rights while they are held by the Escrow Agent pursuant to this
Agreement.
 
3. Section 6.16 of the Purchase Agreement provides for the transfer of some or
all of the Preferred Shares to the Investors named in the Purchase Agreement. If
the Escrow Agent receives the joint written notice from Barron Partners, on
behalf of the Investors, and the Company as to the disposition of any or all of
the Make Good Escrow Stock, the Escrow Agent shall distribute the Make Good
Escrow Stock in accordance with the joint written instructions.
 
4. If the Escrow Agent receives written instructions signed by either but not
both of Barron Partners and the Company, the Escrow Agent shall, within five (5)
business days from its receipt of such instructions, send a copy of such
instructions to the other party by overnight courier service which provides
evidence of delivery. If, by the close of business on the fifteenth (15th)
business day after delivery of the instructions to the other party, the Escrow
Agent shall not have received notice from any of the other Interested Parties
either disputing the instructions or otherwise instructing the Escrow Agent to
take action inconsistent with the original instructions, the Escrow Agent shall
distribute the Make Good Escrow Stock in accordance with the instructions
initially received by it.
 
5. If the Escrow Agent shall have received notice from the other Party by the
close of business on the fifteenth (15th) business day after delivery of the
instructions disputing or conflicting with the initial instructions, the Escrow
Agent shall retain the Make Good Escrow Stock until it shall have received
either (a) joint written instructions from the Company and Barron Partners or
(b) a court order, final beyond right of review, as to the disposition of the
Escrow Property, in which event the Escrow Agent shall distribution the Make
Good Escrow Stock in accordance with such instructions or court order.
 
6. In the event that the Escrow Agent shall be uncertain as to its obligations
with respect to the Make Good Escrow Stock, or shall receive instructions,
claims or demands which, in the Escrow Agent’s opinion, are in conflict with
each other or with any of the provisions of this Agreement, the Escrow Agent
shall refrain from taking any action other than to keep safely all Make Good
Escrow Stock until the Escrow Agent shall have written instructions from all
Interested Parties as to the disposition of Make Good Escrow Stock or until the
Escrow Agent is directed by a final judgment of a court of competent
jurisdiction final beyond right of review. In addition, in such circumstances,
the Escrow Agent may deposit the Make Good Escrow Stock into court, there to
abide a decision of the court. In this connection, each of the parties consents
to the exclusive jurisdiction of the federal and state courts located in the
City, County and State of New York.
 

--------------------------------------------------------------------------------


 
7. This Agreement shall terminate upon a distribution of all of the Make Good
Escrow Stock pursuant to Section 3, 4, 5 or 6 of this Agreement.
 
8. The Interested Parties shall jointly and severally (i) reimburse the Escrow
Agent for all reasonable expenses incurred by the Escrow Agent in connection
with its duties hereunder and (ii) indemnify and hold harmless the Escrow Agent
against any and all losses, claims, liabilities, costs, payments and
expenses, including reasonable legal fees for counsel who may be selected by the
Escrow Agent, which may be imposed upon or incurred by the Escrow Agent
hereunder, except as a result of the gross negligence or willful misconduct of
the Escrow Agent.
 
9. The Escrow Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement. The Escrow Agent shall have no liability
under, or duty to inquire into the terms and provisions of, any agreement
between the parties, including the Purchase Agreement. No person, firm or
corporation will be recognized by the Escrow Agent as a successor or assignee of
any party until there shall be presented to the Escrow Agent evidence
satisfactory to it of such succession or assignment. The Escrow Agent may rely
upon any instrument in writing believed in good faith by it to be genuine and
sufficient and properly presented and shall not be liable or responsible for any
action taken or omitted in accordance with the provisions thereof. The Escrow
Agent shall not be liable or responsible for any act it may do or omit to do in
connection with the performance of its duties as Escrow Agent, except for its
gross negligence or willful misconduct. The Escrow Agent may consult with
counsel, including partners or associates of and attorneys who are of counsel to
the Escrow Agent, and shall be fully protected with respect to any action taken
or omitted by it in good faith on written advice of counsel.
 
10. The Escrow Agent may at any time resign hereunder by giving written notice
of its resignation to the other parties hereto, at their addresses set forth
below, at least twenty (20) business days prior to the date specified for such
resignation to take effect. If the Escrow Agent shall resign, and upon the
effective date of the resignation of the Escrow Agent, all property then held by
the Escrow Agent pursuant to this Agreement shall be delivered by the Escrow
Agent to such person as may be designated in writing by the joint instructions
of the Interested Parties, whereupon all such Escrow Agent’s obligations
hereunder shall cease and terminate. If no such person shall have been
designated by such date, all of the Escrow Agent’s obligations hereunder shall,
nevertheless, cease and terminate. The Escrow Agent’s sole responsibility
thereafter shall be to keep safely all Make Good Escrow Stock then held by the
Escrow Agent and to deliver the same to a person jointly designated as provided
in this Agreement or, if the parties shall have failed to designate a successor
escrow agent, the Escrow Agent may deposit the Make Good Escrow Stock into a
court of competent jurisdiction as provided in Section 6 of this Agreement.
 
11. Any notice, request, demand and other communication hereunder shall be in
writing and shall be deemed to have been duly given if delivered by facsimile or
e-mail (if receipt is confirmed by the recipient) or sent by messenger or
overnight courier service which provides evidence of delivery or by certified or
registered mail, return receipt requested, postage prepaid, and shall be deemed
given when delivered, if to the Company or Barron Partners at their addresses
set forth on the signature page of this Agreement. If any party refuses to
accept delivery (other than notice given by telecopier), notice shall be deemed
to have been given on the date of attempted delivery. Any party may, by like
notice, change the person, address or telecopier number to which notice should
be sent.
 
12. This Agreement shall in all respects be construed and interpreted in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of New York applicable to contracts executed and to be performed
wholly within such State. Each party hereby (a) consents to the exclusive
jurisdiction of the United States district court for the Southern District of
New York and Supreme Court of the State of New York in the County of New York in
any action relating to or arising out of this Agreement, (b) agrees that any
process in any action commenced in such court under this Agreement may be served
upon either (i) by certified or registered mail, return receipt requested, or by
messenger or courier service which obtains evidence of delivery, with the same
full force and effect as if personally served upon him in New York City or (ii)
by any other method of service permitted by law and (c) waives any claim that
the jurisdiction of any such tribunal is not a convenient forum for any such
action and any defense or lack of in personam jurisdiction with respect thereto.
 
13. Section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
 
2

--------------------------------------------------------------------------------


 
14. This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, personal representatives,
successors and assigns; provided, that any assignment of this Agreement or their
rights hereunder by any party hereto without the written consent of the other
parties shall be void. Nothing in this Agreement is intended to confer upon any
other person any rights or remedies under or by reason of this Agreement.
 
15. This Agreement may be executed and delivered in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
16. No modification, waiver or discharge of any provisions of this Agreement
shall bind any party unless it is in writing, specifically refers to this
Agreement and is signed by or on behalf of the party to be bound or affected
thereby.
 
17. The Company agrees to pay Escrow Agent a flat fee of $1,500 for the services
hereunder.
 
[Signatures on following page]


3

--------------------------------------------------------------------------------


 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
Address
 
Signature
 
 
 
 
c/o Barron Capital Advisors LLC
 
BARRON PARTNERS, L.P.
Managing Partner
 
 
 
Attn: Andrew Barron Worden
 
 
 
730 Fifth Avenue, 9th Floor
 
By:
BARRON CAPITAL ADVISORS LLC
New York NY 10019
 
 
Managing Partner
fax: (212) 359-0222
 
 
 
e-mail: abw@barronpartners.com
 
By:
/s/ Andrew Barron Worden 
 
 
 
Andrew Barron Worden, CEO
 
 
 
 
 
 
 
 
 
 
EOS HOLDINGS
 
 
 
 
 
 
By:
/s/ Jon Carnes    
 
 
 
Jon Carnes
 
 
 
President
 
 
 
 
 
 
 
 
Entech Environmental Technologies, Inc.
 
Entech Environmental Technologies, Inc.,
c/o Shaanxi Tianren Food Company, Ltd.
 
 
 
[Name and Title of Contact Person]
 
By:
/s/ Joseph I. Emas 
A-4/F Tongxinge, Xietong Building, No.12,
 
Name:
Joseph I. Emas
Gaoxin 2nd Road, Hi&Tech Zone,
 
Title:
Director
Xi'an, Shaanxi, 710065
 
 
 
[Email]
 
 
 
[Fax]
 
 
 
 
 
AGREED TO AND ACCEPTED:
 
 
 
 
Tri-State Title & Escrow, LLC
 
Tri-State Title & Escrow, LLC
360 Main Street
 
 
 
P.O. Box 391
 
By:
/s/ Guy W. Turner 
Washington, VA 22747
 
 
Guy W. Turner
Tel: (800) 984-2155
 
 
 
Fax: (540) 675-3155
 
 
 
e-mail escrow@tristatetitle.net
 
 
 

 
4

--------------------------------------------------------------------------------


 
 